              Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 1 of 21




          1   WO                                                                                      SC

          2
          3
          4
          5
          6                      IN THE UNITED STATES DISTRICT COURT
          7                              FOR THE DISTRICT OF ARIZONA
          8
          9    Cody James Wilkins,                            No. CV 20-08298-PCT-JAT (ESW)
         10                        Plaintiff,
         11    v.                                             ORDER
         12
               Yavapai County, et al.,
         13
                                   Defendants.
         14
         15          Plaintiff Cody James Wilkins, who is confined in the Yavapai County Detention
         16   Center, has filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1) and
         17   an Application to Proceed In Forma Pauperis (Doc. 4). The Court will dismiss the
         18   Complaint with leave to amend.
         19   I.     Application to Proceed In Forma Pauperis and Filing Fee
         20          The Court will grant Plaintiff’s Application to Proceed In Forma Pauperis. 28
         21   U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
         22   § 1915(b)(1). The Court will assess an initial partial filing fee of $40.33. The remainder
         23   of the fee will be collected monthly in payments of 20% of the previous month’s income
         24   credited to Plaintiff’s trust account each time the amount in the account exceeds $10.00.
         25   28 U.S.C. § 1915(b)(2). The Court will enter a separate Order requiring the appropriate
         26   government agency to collect and forward the fees according to the statutory formula.
         27   II.    Statutory Screening of Prisoner Complaints
         28          The Court is required to screen complaints brought by prisoners seeking relief


JDDL-K
              Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 2 of 21




          1   against a governmental entity or an officer or an employee of a governmental entity. 28
          2   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
          3   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
          4   relief may be granted, or that seek monetary relief from a defendant who is immune from
          5   such relief. 28 U.S.C. § 1915A(b)(1)-(2).
          6          A pleading must contain a “short and plain statement of the claim showing that the
          7   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
          8   not demand detailed factual allegations, “it demands more than an unadorned, the-
          9   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
         10   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
         11   conclusory statements, do not suffice.” Id.
         12          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
         13   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         14   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
         15   that allows the court to draw the reasonable inference that the defendant is liable for the
         16   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         17   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         18   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         19   allegations may be consistent with a constitutional claim, a court must assess whether there
         20   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         21          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         22   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
         23   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
         24   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
         25   U.S. 89, 94 (2007) (per curiam)).
         26          If the Court determines that a pleading could be cured by the allegation of other
         27   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
         28   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).


JDDL-K
                                                             -2-
              Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 3 of 21




          1   Plaintiff’s Complaint will be dismissed for failure to state a claim, but because it may
          2   possibly be amended to state a claim, the Court will dismiss it with leave to amend.
          3   III.   Background
          4          Plaintiff is charged in Yavapai County Superior Court, cases ## CR 201900879, CR
          5   201901290, and CR 202000553, with drug offenses and organized retail theft.1 According
          6   to a February 12, 2021 Minute Entry, trial in CR 201900879 is scheduled to be held on
          7   May 3-6, 2021.2 In the same Minute Entry, the court took Plaintiff’s motion to suppress
          8   under advisement following a hearing. According to a November 20, 2020 Minute Entry,
          9   trial in CR 201901290 is scheduled to be held on June 7-9, 2021 and trial in CR 202000553
         10   is scheduled to be held on June 21 and 22, 2021.3
         11   IV.    Complaint
         12          In his three-count Complaint, Plaintiff alleges claims for malicious prosecution or
         13   illegal warrant, “undue oppression” that he categorizes as a denial of medical care, and
         14   “undue oppression” prior to his detention. Plaintiff sues Yavapai County, “Partners
         15   Against Narcotics Trafficking” (PANT), Deputy Detective Pizzi, and Detective Scissons.
         16   Plaintiff seeks to press criminal charges against “all parties,” an investigation by the
         17   Arizona Attorney General’s Office, and a Federal Bureau of Investigations (FBI)
         18   investigation. Thus, Plaintiff appears to seek injunctive relief.
         19          In Count I, Plaintiff alleges the following:
         20          On February 12, 2019, Yavapai County Superior Court Judge Handcock granted
         21   Defendant Scissons’ application for a search warrant to use a GPS tracking device on
         22   Plaintiff’s Mazda. Later that day, the tracking device was placed on Plaintiff’s Mazda. A
         23
                     1
         24          See https://apps.supremecourt.az.gov/publicaccess/caselookup.aspx, Search First
              Name Cody, Last Name Wilkins (last accessed Mar. 10, 2021).
         25          2
                      See https://apps.supremecourt.az.gov/publicaccess/caselookup.aspx, Search CR
         26   201900879,    February      12,  2021      Minute    Entry,     YAVAPAI_MINUTE-
              ENTRIES_15267106.PDF (last accessed Mar. 10, 2021).
         27          3
                       See https://apps.supremecourt.az.gov/publicaccess/caselookup.aspx, Search CR
         28   202000553 and CR 201901290, November 25, 2020 Minute Entry, YAVAPAI_MINUTE-
              ENTRIES_14969914.PDF and YAVAPAI_MINUTE-ENTRIES_14969895.PDF (last
              accessed Mar. 10, 2021).

JDDL-K
                                                          -3-
              Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 4 of 21




          1   day later, Plaintiff allowed a friend to drive the Mazda, when there was a traffic stop. In
          2   an affidavit for authorization for an electronic tracking device in case# SW201900031, it
          3   is unclear how the search warrant case relates to Plaintiff’s criminal proceedings. Scissons
          4   stated that:
          5             Chino Valley Conducted a traffic stop on Cody Wilkins vehicle . . . the driver
                        was found in possession of a used syringe with an unknown clear substance
          6
                        inside of it as well as several suboxone pills, which is a narcotic drug. At
          7             this time due to the miscommunication on my part, I believed Cody Wilkins
                        was the driver of the vehicle at that time. It was discovered a day later or so
          8             that Cody had allowed a close friend to drive his vehicle.
          9   (Doc. 1 at 3.) Nevertheless, the GPS tracking device remained on Plaintiff’s Mazda, until
         10   April 16, 2019, the full 60 days authorized for the tracking device, despite the detectives’
         11   knowledge that Plaintiff had not been driving his car when it was stopped and a syringe
         12   and drugs were found.
         13             Plaintiff has been in lockdown for more than six months while he awaits trial. He
         14   alleges he has suffered mental anguish, lack of exposure to sunlight, and harm to his mental
         15   health.
         16             In Count II, Plaintiff states that in the 410 days that he has been detained, 4 he has
         17   only been able to go outside three times for a half hour. He alleges that he has been
         18   deprived of Vitamin D, which has affected regeneration of immune cells, and he suffered
         19   “undue oppression” prior to incarceration. He adds, “8 hours a month for medical health
         20   and mental health has been completely ignored—Sheriff Scott Masher-Sgt. Byers Yavapai
         21   County.” As his injury, Plaintiff alleges “medically immune cell regeneration, vitamin D,
         22   as well [as] carbon monoxide in ventilation system in blood test results 18%-toxic, since
         23   no fresh air to circulate out (fresh oxygen) Also dungeon syndrome no natural light-
         24   ‘Sever[e] Mentally ill[]ness from mental anguish.”
         25             In Count III, Plaintiff alleges that he has been placed in lockdown because he would
         26   not sign a plea bargain. According to Plaintiff, on June 1, 2019, Detective Scissons told
         27
         28             4
                       The discrepancy between the length of his detention in his three counts are not
              explained.

JDDL-K
                                                             -4-
              Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 5 of 21




          1   Plaintiff that he (Scissons) “own[ed]” the I-17 from Maricopa County to Coconino County
          2   with Detective Pizzi, “this” is his town, “all drug sales go through him” in Yavapai County.,
          3   and he “run[s] this show” and has already “got those drugs on the street.” After the
          4   interview, Detectives Pizzi and Scissons “planted” a black magnetic box under Plaintiff’s
          5   vehicle, which contained illicit drugs. Plaintiff again alleges that he has been locked down
          6   for seven months without review or a hearing due to his rejection of a plea offer. Plaintiff
          7   contends that the denial of a hearing or review violated his due process rights and
          8   constitutes undue oppression by Yavapai County Detention Services, Sergeant Byers, and
          9   Sheriff Mascher. As his injury, Plaintiff alleges he has spent 188 days in solitary and
         10   administrative segregation. He indicates that he is considered seriously mentally ill and is
         11   suffering sadness because he wants to exercise his right to trial.
         12   IV.    Failure to State a Claim
         13          To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
         14   (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
         15   (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
         16   2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
         17   1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
         18   as a result of the conduct of a particular defendant and he must allege an affirmative link
         19   between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
         20   72, 377 (1976).
         21          To state a claim against a defendant, “[a] plaintiff must allege facts, not simply
         22   conclusions [to] show that an individual was personally involved in the deprivation of his
         23   civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). For an individual
         24   to be liable in his or her official capacity, a plaintiff must allege injuries resulting from a
         25   policy, practice, or custom of the agency over which that individual has final policy-making
         26   authority. See Cortez v. County of Los Angeles, 294 F.3d 1186, 1188 (9th Cir. 2002). In
         27   addition, there is no respondeat superior liability under § 1983, so a defendant’s position
         28   as the supervisor of someone who allegedly violated a plaintiff’s constitutional rights,


JDDL-K
                                                           -5-
              Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 6 of 21




          1   absent more, does not make him liable. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691
          2   (1978); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). A supervisor in his personal
          3   capacity “is only liable for constitutional violations of his subordinates if the supervisor
          4   participated in or directed the violations, or knew of the violations and failed to act to
          5   prevent them.” Taylor, 880 F.2d at 1045. Further, under Ninth Circuit law, a defendant
          6   can be liable for failure to act. Id.
          7          A.      Yavapai County
          8          Plaintiff sues Yavapai County. A municipality, such as Yavapai County, may not
          9   be sued solely because an injury was inflicted by one of its employees or agents. Long v.
         10   County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006). Rather, the municipality is
         11   liable only when the execution of its policy or custom inflicts the constitutional injury. Id.;
         12   Miranda v. City of Cornelius, 429 F.3d 858, 868 (9th Cir. 2005). Thus, a § 1983 claim
         13   against a municipal defendant “cannot succeed as a matter of law” unless the plaintiff: (1)
         14   contends that the municipal defendant maintains a policy or custom pertinent to the
         15   plaintiff’s alleged injury; and (2) explains how such policy or custom caused the plaintiff’s
         16   injury. Sadoski v. Mosley, 435 F.3d 1076, 1080 (9th Cir. 2006) (affirming dismissal of a
         17   municipal defendant pursuant to Fed. R. Civ. P. 12(b)(6)).
         18          Plaintiff fails to allege facts to support that his constitutional rights were violated
         19   pursuant to a policy or custom of Yavapai County. At most, Plaintiff asserts violations by
         20   employees or agents of the County, which is not sufficient to state a claim against the
         21   County. Accordingly, Yavapai County will be dismissed as a Defendant.
         22          B.      PANT
         23          Plaintiff also names PANT as a Defendant. PANT is a county-wide drug task force
         24   providing undercover narcotic sting operations, interstate highway narcotic interdiction,
         25   and community outreach and education.5 Although municipalities, such as cities and
         26   counties, are included among those “persons” who may be sued under § 1983, Monell, 436
         27
         28          5
                        See https://www.pvaz.net/1002/Criminal-Investigations-Section (last accessed
              Mar. 11, 2021).

JDDL-K
                                                           -6-
              Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 7 of 21




          1   U.S. at 690, a city or county police department is not a separate entity for purposes of suit.
          2   Gotbaum v. City of Phoenix, 617 F. Supp. 2d 878, 886 (D. Ariz. 2008); see Braillard v.
          3   Maricopa Cnty., 232 P.3d 1263, 1269 (Ariz. Ct. App. 2010) (county sheriff’s office is a
          4   nonjural entity); see also Vincente v. City of Prescott, No. CV 11-08204-PCT-DGC, 2012
          5   WL 1438695 (D. Ariz. Apr. 26, 2012) (city fire department is a nonjural entity); Wilson v.
          6   Yavapai Cnty, No. CV 11-08199-PCT-JAT, 2012 WL 1067959 (D. Ariz. Mar. 29, 2012)
          7   (county sheriff’s office and county attorney’s office are nonjural entities). Similarly, a task
          8   force of a city or county police department is not a separate entity that can be sued under
          9   § 1983. Accordingly, the Court will dismiss Defendant PANT.
         10          C.     Pizzi and Scissons
         11          Plaintiff also sues Detectives Pizzi and Scissons. Plaintiff appears to allege that
         12   they planted evidence or falsified affidavits in support of applications for search warrants.
         13   Such claims should be presented to the state court in the first instance. Indeed, a motion to
         14   suppress appears to be pending before the Yavapai County Superior Court.
         15          Plaintiff also appears to allege that he continues to be detained and subject to
         16   lockdown because he has refused to enter into a plea agreement, which he appears to
         17   attribute to these detectives. The decision whether a criminal defendant is detained is
         18   determined by the court, in this case, the Yavapai County Superior Court, as are conditions
         19   for bail and release. If Plaintiff seeks a modification of his detention or bail status, he may
         20   apply to the Yavapai County Superior Court. To the extent that Plaintiff complains of
         21   long-term detention on lockdown and the lack of outside recreation, Plaintiff appears to
         22   assert a claim for unconstitutional conditions of confinement, which is addressed below.
         23          D.     Conditions of Confinement
         24          Plaintiff appears to primarily seek relief concerning his conditions of confinement,
         25   and in particular, the lack of almost all outside recreation for seven months. A pretrial
         26   detainee has a right under the Due Process Clause of the Fourteenth Amendment to be free
         27   from punishment prior to an adjudication of guilt. Bell v. Wolfish, 441 U.S. 520, 535
         28   (1979). “Pretrial detainees are entitled to ‘adequate food, clothing, shelter, sanitation,


JDDL-K
                                                           -7-
              Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 8 of 21




          1   medical care, and personal safety.’” Alvarez-Machain v. United States, 107 F.3d 696, 701
          2   (9th Cir. 1996) (quoting Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982)). To state
          3   a claim of unconstitutional conditions of confinement against an individual defendant, a
          4   pretrial detainee must allege facts that show:
          5          (i) the defendant made an intentional decision with respect to the conditions
                     under which the plaintiff was confined; (ii) those conditions put the plaintiff
          6
                     at substantial risk of suffering serious harm; (iii) the defendant did not take
          7          reasonable available measures to abate that risk, even though a reasonable
                     official in the circumstances would have appreciated the high degree of risk
          8          involved—making the consequences of the defendant’s conduct obvious;
          9          and (iv) by not taking such measures, the defendant caused the plaintiff’s
                     injuries.
         10
         11   Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018).
         12          Whether the conditions and conduct rise to the level of a constitutional violation is
         13   an objective assessment that turns on the facts and circumstances of each particular case.
         14   Id.; Hearns v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005). However, “a de minimis
         15   level of imposition” is insufficient. Bell, 441 U.S. at 539 n.21. In addition, the “‘mere lack
         16   of due care by a state official’ does not deprive an individual of life, liberty, or property
         17   under the Fourteenth Amendment.” Castro v. County of Los Angeles, 833 F.3d 1060, 1071
         18   (9th Cir. 2016) (quoting Daniels v. Williams, 474 U.S. 327, 330-31 (1986)). Thus, a
         19   plaintiff must “prove more than negligence but less than subjective intent—something akin
         20   to reckless disregard.” Id.
         21          Plaintiff alleges he has had almost no outside recreation for approximately seven
         22   months. Plaintiff does not allege whether he requested outside recreation, from whom and
         23   when, and any reasons given for denying Plaintiff outside recreation. Further, Plaintiff
         24   fails to name as a defendant anyone who denied him outside recreation or that he was
         25   denied outside recreation pursuant to a policy of Yavapai County or the Yavapai County
         26   Sheriff. For all these reasons, Plaintiff fails to state a claim for unconstitutional conditions
         27   of confinement against any properly named Defendant.
         28   ....


JDDL-K
                                                           -8-
              Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 9 of 21




          1   V.     Leave to Amend
          2          For the foregoing reasons, Plaintiff’s Complaint will be dismissed for failure to state
          3   a claim upon which relief may be granted. Within 30 days, Plaintiff may submit a first
          4   amended complaint to cure the deficiencies outlined above. The Clerk of Court will mail
          5   Plaintiff a court-approved form to use for filing a first amended complaint. If Plaintiff fails
          6   to use the court-approved form, the Court may strike the amended complaint and dismiss
          7   this action without further notice to Plaintiff.
          8          Plaintiff must clearly designate on the face of the document that it is the “First
          9   Amended Complaint.” The first amended complaint must be retyped or rewritten in its
         10   entirety on the court-approved form and may not incorporate any part of the original
         11   Complaint by reference. Plaintiff may include only one claim per count.
         12          A first amended complaint supersedes the original Complaint. Ferdik v. Bonzelet,
         13   963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d
         14   1542, 1546 (9th Cir. 1990). After amendment, the Court will treat the original Complaint
         15   as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised in the
         16   original Complaint and that was voluntarily dismissed or was dismissed without prejudice
         17   is waived if it is not alleged in a first amended complaint. Lacey v. Maricopa County, 693
         18   F.3d 896, 928 (9th Cir. 2012) (en banc).
         19   VI.    Warnings
         20          A.     Release
         21          If Plaintiff is released while this case remains pending, and the filing fee has not
         22   been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
         23   that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
         24   (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
         25   result in dismissal of this action.
         26          B.     Address Changes
         27          Plaintiff must file and serve a notice of a change of address in accordance with Rule
         28   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other


JDDL-K
                                                            -9-
              Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 10 of 21




          1    relief with a notice of change of address. Failure to comply may result in dismissal of this
          2    action.
          3              C.     Possible “Strike”
          4              Because the Complaint has been dismissed for failure to state a claim, if Plaintiff
          5    fails to file an amended complaint correcting the deficiencies identified in this Order, the
          6    dismissal may count as a “strike” under the “3-strikes” provision of 28 U.S.C. § 1915(g).
          7    Under the 3-strikes provision, a prisoner may not bring a civil action or appeal a civil
          8    judgment in forma pauperis under 28 U.S.C. § 1915 “if the prisoner has, on 3 or more prior
          9    occasions, while incarcerated or detained in any facility, brought an action or appeal in a
         10    court of the United States that was dismissed on the grounds that it is frivolous, malicious,
         11    or fails to state a claim upon which relief may be granted, unless the prisoner is under
         12    imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
         13              D.     Possible Dismissal
         14              If Plaintiff fails to timely comply with every provision of this Order, including these
         15    warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         16    at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         17    the Court).
         18    IT IS ORDERED:
         19              (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 4) is granted.
         20              (2)    As required by the accompanying Order to the appropriate government
         21    agency, Plaintiff must pay the $350.00 filing fee and is assessed an initial partial filing fee
         22    of $40.33.
         23              (3)    The Complaint (Doc. 1) is dismissed for failure to state a claim. Plaintiff
         24    has 30 days from the date this Order is filed to file a first amended complaint in compliance
         25    with this Order.
         26              (4)    If Plaintiff fails to file an amended complaint within 30 days, the Clerk of
         27    Court must, without further notice, enter a judgment of dismissal of this action with
         28    prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)


JDDL-K
                                                              - 10 -
              Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 11 of 21




          1    and deny any pending unrelated motions as moot.
          2           (5)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
          3    civil rights complaint by a prisoner.
          4           Dated this 19th day of March, 2021.
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                        - 11 -
       Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 12 of 21




                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
     Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 13 of 21




       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
     Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 14 of 21




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
     Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 15 of 21




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                   Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 16 of 21




___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
               Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 17 of 21




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
             Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 18 of 21




                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
             Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 19 of 21




                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
               Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 20 of 21




                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
              Case 3:20-cv-08298-JAT--ESW Document 6 Filed 03/19/21 Page 21 of 21




                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
